ACCEPTED
                                                                              06-14-00074-CR
                                                                    SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                        4/17/2015 11:51:58 AM
                                                                              DEBBIE AUTREY
                                                                                       CLERK


                  CASE NOS. 06-14-00074-CR

                              In The                         FILED IN
                                                      6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                      COURT OF APPEALS                4/17/2015 11:51:58 AM
                   SIXTH DISTRICT OF TEXAS                 DEBBIE AUTREY
                        AT TEXARKANA                           Clerk



            TYRONE DENARD ANDERSON, Appellant

                                VS.

                 THE STATE OF TEXAS, Appellee

          On Appeal from the 354th Judicial District Court
                      ofHuntCoun~,Texas
                  Trial Court Cause Nos. 29,512
         Honorable Richard A. Beacom, Jr., Judge Presiding



STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE STATE'S
                          BRIEF



                                  NOBLE DAN WALKER, JR.
                                  District Attorney, in and for
                                  Hunt County, Texas

                                  STEVE LILLEY
                                  Assistant District Attorney
                                  State Bar Number- 24046293
                                  P.O. Box 441
                                  4th Floor, Hunt County Courthouse
                                  Greenville, Texas 75401
                                  Telephone Number- (903) 408-4180
                                  Facsimile Number- (903) 408-4296
                                  Email: slilley@huntcounty.net
STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE STATE'S
                          BRIEF


      Comes now, The State of Texas, and files this, her First Motion for

Extension of Time to File State's Brief.

                                          I.

      The current filing deadline for the State's brief was April 8, 2014.

                                          II.

      The State requests this extension of time to her file her brief due to

an accidental oversight of the fact that Appellant had filed a pro se brief

with this court. The State was informed by the former appellate attorney in

the cause Katherine Ferguson that she intended to file an Anders brief in

this case. The State was later given a copy of the Anders brief for its

records on or about December 3, 2014. On April 13, 2015, the attorney

responsible for the jury trial and any appeal in this cause was made aware

that Appellant had filed a pro se brief several months later. The State

sincerely apologizes for this mistake.

                                        Ill.

      After a review of Appellant's handwritten brief, the State requests this

honorable court for an extension of one month from the date of the filing of

this request for extension, that is May 15, 2015.



                                    2
                                   IV.

       The State has made no previous requests for extensions to file her

brief in this case.

                                   V.


       For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until May 15, 2015, to file her brief.



                                 R.es,ctfull/bmitted,

                                  /j,m7#
                                /Steve Lilley
                                 Assistant District Attorney
                                 Hunt County, Texas
                                 P.O. Box 441
                                 Greenville, Texas 75403-0441
                                 Phone: 903/408-4180
                                 Fax: 903/408-4296
                                 Email: slilley@huntcounty.net




                                    3
                     CERTIFICATE OF SERVICE

      This is to certify that a true copy of this Motion to Extend Time to File
State's Brief has been forwarded to Appell~t,fl    ating R o se by mailing him
a copy at the address provided in his~riet.;           .~
                                                   .     /   /
                                                       ;jy
                                        / Steve Lilley




                                    4